DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of species E (Figs. 38A-38G) in the reply filed on 8/15/21 was acknowledged in the 9/16/21 office action.
Claims 2, 9, and 16 are withdrawn. These claims recite that the forming of memory cells comprises a gate replacement process, which is not described by Figs. 38A-38G or the accompanying disclosure (para 276-285). Thus, these claims are withdrawn as belonging to a different embodiment. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter (i.e. “new matter") which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the limitation “wherein said method of processing at least said memory peripheral circuits accounts for a thermal budget associated with processing said first transistors by adjusting an annealing of said second transistors accordingly.” This limitation is not supported by the original specification. Claims 3-7 depend from claim 1 and inherit its deficiencies. Claim 2 is withdrawn, but also depends from claim 1, and would inherit its deficiencies.
The elected embodiment is that of Figs. 38A-G. These are described in full in paragraphs 276-285. These paragraphs never disclose the new limitation, but only disclose adjusting the annealing of the first transistors. See para 277, wherein it is written: “The peripheral circuitry substrate 10602 may include peripheral circuits that can withstand an additional rapid-thermal- anneal (RTA) or flash anneal and still remain operational and retain good performance. For this purpose, the peripheral circuits may be formed such that they have been subject to a weak RTA or no RTA for activating dopants.” This clearly refers to the claimed “first level comprising… control circuits [that]… comprise a plurality of first transistors… wherein said control circuits comprise memory peripheral circuits.” The relevant portion of the specification is reproduced below.

[000276] As illustrated in Fig. 38A to Fig. 38G, a charge trap based 3D memory with zero additional masking steps per memory layer 3D memory may be constructed that may be suitable for 3D IC manufacturing. This 3D memory may utilize NAND strings of charge trap junction-less transistors with junction-less select transistors constructed in mono-crystalline silicon. 

 [000277] As illustrated in Fig. 38A, a silicon substrate with peripheral circuitry 10602 may be constructed with high temperature (e.g., greater than about 400°C) resistant wiring, such as, for example, Tungsten. The peripheral circuitry substrate 10602 may include memory control circuits as well as circuitry for other purposes and of various types, such as, for example, analog, digital, RF, or memory. The peripheral circuitry substrate 10602 may include peripheral circuits that can withstand an additional rapid-thermal- anneal (RTA) or flash anneal and still remain operational and retain good performance. For this purpose, the peripheral circuits may be formed such that they have been subject to a weak RTA or no RTA for activating dopants. The top surface of the peripheral circuitry substrate 10602 may be prepared for oxide wafer bonding with a deposition of a silicon oxide layer 10604, thus forming acceptor substrate 10614. 
[000278] As illustrated in Fig. 38B, a mono-crystalline silicon donor wafer 10612 may be processed to include a wafer sized layer of N+ doping (not shown) which may have a different dopant concentration than the N+ substrate 10606. The N+ doping layer may be formed by ion implantation and thermal anneal. A screen oxide layer 10608 may be grown or deposited prior to the implant to protect the silicon from implant contamination and to provide an oxide surface for later wafer to wafer bonding. A layer transfer demarcation plane 10610 (shown as a dashed line) may be formed in donor wafer 10612 within the N+ substrate 10606 or the N+ doping layer (not shown) by hydrogen implantation or other methods as previously described. Both the donor wafer 10612 and acceptor substrate 10614 may be prepared for wafer bonding as previously described and then bonded at the surfaces of oxide layer 10604 and oxide layer 10608, at a low temperature (e.g., less than about 400°C suitable for lowest stresses), or a moderate temperature (e.g., less than about 900°C). 
[000279] As illustrated in Fig. 38C, the portion of the N+ layer (not shown) and the N+ wafer substrate 10606 that may be above the layer transfer demarcation plane 10610 may be removed by cleaving and polishing, or other processes as previously described, such as ion-cut or other methods, thus forming the remaining mono-crystalline silicon N+ layer 10606'. Remaining N+ layer 10606' and oxide layer 10608 may have been layer transferred to acceptor substrate 10614. The top surface of N+ layer 10606' may be chemically or mechanically polished smooth and flat. Oxide layer 10620 may be deposited to prepare the surface for later oxide to oxide bonding. This bonding may now form the first Si/SiO2 layer 10623 including silicon oxide layer 10620, N+ silicon layer 10606', and oxide layer 10608. 
[000280] As illustrated in Fig. 38D, additional Si/SiO2 layers, such as, for example, second Si/SiO2 layer 10625 and third Si/SiO2 layer 10627, may each be formed as described in Fig. 38A to Fig. 38C. Oxide layer 10629 may be deposited to electrically isolate the top N+ silicon layer. 
[000281] As illustrated in Fig. 38E, oxide layer 10629, third Si/SiO2 layer 10627, second Si/SiO2 layer 10625 and first Si/SiO2 layer 10623 may be lithographically defined and plasma/RIE etched to form a portion of the memory cell structure, which may now include regions of N+ silicon 10626 and oxide 10622. Thus, these transistor elements or portions may have been defined by a common lithography step, which also may be described as a single lithography step, same lithography step, or one lithography step. 
[000282] As illustrated in Fig. 38F, a gate stack may be formed with growth or deposition of a charge trap gate dielectric layer, such as thermal oxide and silicon nitride layers (ONO: Oxide-Nitride-Oxide), and a gate metal electrode layer, such as doped or undoped poly-crystalline silicon. The gate metal electrode layer may then be planarized with chemical mechanical polishing. Alternatively, the charge trap gate dielectric layer may include silicon or III-V nano-crystals encased in an oxide. The select transistor area 10638 may include a non-charge trap dielectric. The gate metal electrode regions 10630 and gate dielectric regions 10628 of both the NAND string area 10636 and select transistor area 10638 may be lithographically defined and plasma/RIE etched. 

[000283] As illustrated in Fig. 38G, the entire structure may be covered with a gap fill oxide 10632, which may be planarized with chemical mechanical polishing. The gap fill oxide 10632 is shown transparent in the figure for clarity in illustration. Select metal-31- Attorney Docket No.: MonolithIC3D-15HBVN_47lines 10646 may be formed and connected to the associated select gate contacts 10634. Contacts and associated metal interconnect lines (not shown) may be formed for the WL and SL at the memory array edges. Word-line regions (WL) 10636, gate metal electrode regions 10630, and bit-line regions (BL) 10652 including indicated N+ silicon regions 10626, are shown. Source regions 10644 may be formed by a trench contact etch and filled to couple to the N+ silicon regions on the source end of the NAND string 10636. A through layer via (not shown) may be formed to electrically couple the BL, SL, and WL metallization to the acceptor substrate 10614 peripheral circuitry via an acceptor wafer metal connect pad (not shown). 

[000284] This flow may enable the formation of a charge trap based 3D memory with zero additional masking steps per memory layer constructed by layer transfers of wafer sized doped layers of mono-crystalline silicon and this 3D memory may be connected to an underlying multi-metal layer semiconductor device. 
[000285] Persons of ordinary skill in the art will appreciate that the illustrations in Fig. 38A through Fig. 38G are exemplary only and are not drawn to scale. Such skilled persons will further appreciate that many variations may be possible such as, for example, BL or SL contacts may be constructed in a staircase manner as described previously. Moreover, the stacked memory layer may be connected to a periphery circuit that may be above the memory stack. Additionally, each tier of memory could be configured with a slightly different donor wafer N+ layer doping profile. Further, the memory could be organized in a different manner, such as BL and SL interchanged, or where buried wiring for the memory array may be below the memory layers but above the periphery. Additional types of 3D charge trap memories may be constructed by layer transfer of mono-crystalline silicon; for example, those found in "A Highly Scalable 8-Layer 3D Vertical-Gate (VG) TFT NAND Flash Using Junction-Free Buried Channel BE-SONGS Device," Symposium on VLSI Technology, 2010 by Hang-Ting Lue, et al., and "Multi-layered Vertical Gate NAND Flash overcoming stacking limit for terabit density storage", Symposium on VLSI Technology, 2009 by W. Kim, S. Choi, et al. Many other modifications within the scope of the illustrated embodiments of the invention will suggest themselves to such skilled persons after reading this specification. Thus the invention is to be limited only by the appended claims. 


Claim Interpretation
The Office will use the following interpretations: 
“Control circuits” comprising “memory peripheral circuits”, as recited in claims 1, 8, and 15, will be interpreted as any circuit element and wiring therefor that is not a memory transistor itself, which is used to control (e.g. address, select, read, write, etc.) a memory transistor, but which would not be between two “nearest neighbor” adjacent memory transistors in a single string, regardless of whether it is in the same level as the memory transistors or in a different level.
This interpretation is reasonable for multiple reasons. First, Applicant has not defined specifically what distinguishes the periphery from the non-periphery regions. Certainly the memory transistors in the NAND string are in the non-periphery “cell” region, but Applicant has not defined what other associated structures are considered as being in the cell region and which are considered as being in the periphery. Second, in 2D memory, wherein a single chip has both memory and control circuits, it is well known that various types of selection transistors (which control the memory transistors in the string) may be interpreted as part of the periphery (see US 2002/0017659 A1 “Hashimoto”, para 11, wherein selection transistors are considered to be in the periphery; US 2007/0267619 A1 “Nirschi”, para 33, wherein bit line select transistors are considered to be in the periphery; see US 2008/0094870 A1 “Tsujimura”, para 62, wherein column select transistors are considered to be in the periphery; and US 20100276744 “Lee”, para 9, wherein string select lines are considered to be in the periphery). Third, in 3D memory, it is well known to place control circuitry such as select transistors/lines on different levels than the memory, and this placement is also considered to be periphery (see US 2009/0294990 A1 “Ishino”, para 48, 52, wherein some circuitry in the “core chips” 131-134 (analogous to the Applicant’s claimed second or third levels) has been placed on an “interface chip” 120 (analogous to the Applicant’s claimed first level), and this interface chip has “peripheral circuits” to control the memory. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1, 3-4, 8, 10-12, 14-15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0108627 A1 (“Choi”) in view of US 2002/0028541 A1 (“Lee”). These are evidenced by US 2002/0017659 A1 (“Hashimoto), US 2007/0267619 A1 (“Nirschi”), US 2008/0175053 A1 (“Lue”) and US 2010/0276744 A1 (“Lee”) with respect to the interpretation of “peripheral circuit” set forth in the claim interpretation section.

Choi teaches:
1. A method for producing a 3D memory device, the method comprising: 
providing a first level (Fig. 4A) comprising a single crystal layer 100 (it is a “semiconductor substrate”, but is clearly single crystalline, because selective epitaxial growth conducted thereon forms another single crystal structure, para 77) and control circuits (132, 145, 131, see claim interpretation section above), wherein said control circuits comprise a plurality of first transistors (they have source/drain impurity regions 140 (para 71), gate insulating layers 121 (para 70), and W-poly gates (para 70)), wherein said control circuits comprise memory peripheral circuits (they are peripheral, as discussed in the claim interpretation section, as they are connected to and select memory strings in the second and third levels, see Figs. 9A, 10A, etc.);

forming at least one second level (e.g. structures used to make the features 185, 175, 210, etc., in Fig. 8A or features 187, 175, 220, 210, etc., in Fig. 15A) above said first level; 

performing a first etch step (said step comprising all sub-steps to transform the structure in Fig. 12 into the structure of Fig. 13, thus comprising a first sub-step of “anisotropically etching the semiconductor layer 170”, para 101-102, and second substep of filling the holes with insulating material, and a third substep of CMP of the insulating material to form insulating patterns 187) comprising etching holes within said second level; 
wherein said first etch step is followed by a first deposition of a tunneling dielectric (para 105) and then a second deposition comprising polysilicon (floating gate conductive layer, para 105-106, 86), and

performing additional processing steps to form a plurality of second transistors and a plurality of first memory cells within said second level (e.g. etching of the gates and insulators to form the memory cells, see Figs. 8A, 14A, 15A), 

wherein said plurality of second transistors each comprise a channel (region of 175 between S/D regions), a source (220, Fig. 8A), and a drain (220, Fig. 8) having a same doping type (the NAND transistors are said to be N-type, para 116; it is well known that a transistor’s S/D regions are doped with a dopant type, and the channel that the gate creates is of the same conductivity types as the S/D regions, and this type is the overall “type” of the transistor), 

wherein each of said plurality of first memory cells comprises at least one of said plurality of second transistors (Figs. 8A, 15A), 
wherein said first memory cells are a NAND non-volatile type memory (para 116, 125, Figs. 18-19), 

wherein at least one of said plurality of first memory cells is at least partially atop a portion of said memory peripheral circuits (Fig. 8A, wherein leftmost 210 is directly above 145; see also Fig. 1).

Choi does not teach wherein said method of processing at least said memory peripheral circuits accounts for a thermal budget associated with processing said first transistors by adjusting an annealing of said second transistors accordingly.
Lee teaches or suggests as obvious to one of ordinary skill in the art that said method of processing at least said memory peripheral circuits accounts for a thermal budget associated with processing said first transistors by adjusting an annealing of said second transistors accordingly (see discussion that follows).
In para 310, Lee teaches “An issue with using N+ out diffusion in a multilevel device is that the various levels will be exposed to different thermal processing. That is, the bottom layer will be exposed to each thermal processing step while the top layer is only exposed to the last thermal processing steps. Since it is undesirable to have the MOS memory transistors exhibiting substantially different performance characteristics depending upon level in the array and it is undesirable to allow lateral diffusion to swamp the MOS memory transistors, care needs to be given to the thermal budget and mechanisms for forming source/drain regions.” It is well known in the art that “thermal budget” equals the total amount of thermal energy imparted to a structure (i.e. temperature multiplied by time, summed up by mathematical integration if the temperature varies). Thus, from this teaching, it would have been obvious to one of ordinary skill in the art at the time of invention to add the invention of Lee to the invention of Choi, by adjusting an annealing of the second-level transistors (e.g. minimizing the time), which could be accomplished by the use of different dopants that do not diffuse as far (para 310), while performing the activation anneal “at a sufficiently high temperature and a sufficient length of time to activate the dopants… without causing the source and drain dopants to diffuse into the channel regions” (para 279). The motivation to do so is that it produces the predictable result of ensuring that the MOS devices in the first, second, and third levels of Choi would have similar or same characteristics, rather than different characteristics (Lee, para 310).

Choi and Lee together further teach and/or suggest as obvious to one of ordinary skill in the art:

3. The method according to claim 1, wherein said second level comprises at least two overlying layers comprising different materials (e.g. polysilicon in the gates 213 and 211, and insulating materials in the integrate insulating layer 212 or the tunneling dielectric 200).  

4. The method according to claim 1, further comprising: 
forming at least one third level (Figs. 10A, 16A) above said at least one second level; and 
performing a second etch step comprising etching holes within said third level (formed by repeating the prior processes, see para 95).  

5. The method according to claim 1, 
wherein fabrication processing of said first transistors accounts for a temperature and time associated with said processing said second level and said second transistors by adjusting a process thermal budget of said first level accordingly (see discussion of claim 1).

Choi teaches:
8. A method for producing a 3D memory device, the method comprising: 

providing a first level (Fig. 4A) comprising a single crystal layer 100 (it is a “semiconductor substrate”, but is clearly single crystalline, because selective epitaxial growth conducted thereon forms another single crystal structure, para 77) and control circuits (132, 145, 131, see claim interpretation section above), wherein said control circuits comprise a plurality of first transistors (they have source/drain impurity regions 140 (para 71), gate insulating layers 121 (para 70), and W-poly gates (para 70)), wherein said control circuits comprise memory peripheral circuits (they are peripheral, as discussed in the claim interpretation section, as they are connected to and select memory strings in the second and third levels, see Figs. 9A, 10A, etc.); 

forming at least one second level (e.g. structures used to make the features 185, 175, 210, etc., in Fig. 8A or features 187, 175, 220, 210, etc., in Fig. 15A) above said first level; 

performing a first etch step (said step comprising all sub-steps to transform the structure in Fig. 12 into the structure of Fig. 13, thus comprising a first sub-step of “anisotropically etching the semiconductor layer 170”, para 101-102, and second substep of filling the holes with insulating material, and a third substep of CMP of the insulating material to form insulating patterns 187) comprising etching holes within said second level; and

performing additional processing steps to form a plurality of second transistors and a plurality first memory cells within said second level (e.g. etching of the gates and insulators to form the memory cells, see Figs. 8A, 14A, 15A), 

wherein said plurality of second transistors each comprise a channel (region of 175 between S/D regions), a source (220, Fig. 8A), and a drain (220, Fig. 8) having a same doping type (the NAND transistors are said to be N-type, para 116; it is well known that a transistor’s S/D regions are doped with a dopant type, and the channel that the gate creates is of the same conductivity types as the S/D regions, and this type is the overall “type” of the transistor), 

wherein each of said plurality of first memory cells comprises at least one of said plurality of second transistors (Figs. 8A, 15A), 

wherein said first memory cells are a NAND nonvolatile type memory (para 116, 125, Figs. 18-19), 

wherein at least one of said plurality of first memory cells is at least partially atop a portion of said memory peripheral circuits (Fig. 8A, wherein leftmost 210 is directly above 145; see also Fig. 1).

Choi does not teach wherein fabrication processing of said first transistors accounts for a temperature and time associated with said processing said second level and said second transistors by adjusting a process thermal budget of said first level accordingly.
Lee teaches or suggests as obvious to one of ordinary skill in the art that said wherein fabrication processing of said first transistors accounts for a temperature and time associated with said processing said second level and said second transistors by adjusting a process thermal budget of said first level accordingly (see discussion that follows).
In para 310, Lee teaches “An issue with using N+ out diffusion in a multilevel device is that the various levels will be exposed to different thermal processing. That is, the bottom layer will be exposed to each thermal processing step while the top layer is only exposed to the last thermal processing steps. Since it is undesirable to have the MOS memory transistors exhibiting substantially different performance characteristics depending upon level in the array and it is undesirable to allow lateral diffusion to swamp the MOS memory transistors, care needs to be given to the thermal budget and mechanisms for forming source/drain regions.” It is well known in the art that “thermal budget” equals the total amount of thermal energy imparted to a structure (i.e. temperature multiplied by time, summed up by mathematical integration if the temperature varies). Thus, from this teaching, it would have been obvious to one of ordinary skill in the art at the time of invention to add the invention of Lee to the invention of Choi, by adjusting an annealing of the first-level transistors (e.g. minimizing the time), which could be accomplished by the use of different dopants that do not diffuse as far (para 310), while performing the activation anneal “at a sufficiently high temperature and a sufficient length of time to activate the dopants… without causing the source and drain dopants to diffuse into the channel regions” (para 279). The motivation to do so is that it produces the predictable result of ensuring that the MOS devices in the first, second, and third levels of Choi would have similar or same characteristics, rather than different characteristics (Lee, para 310).

Choi and Lee together further teach and/or suggest as obvious to one of ordinary skill in the art:

10. The method according to claim 8, wherein said second level comprises at least two overlying layers comprising different materials (e.g. polysilicon in the gates 213 and 211, and insulating materials in the intergate insulating layer 212 or the tunneling dielectric 200).  

11. The method according to claim 8, further comprising: 
forming at least one third level (Figs. 10A, 16A) above said at least one second level; and 
performing a second etch step comprising etching holes within said third level (formed by repeating the prior processes, see para 95).  

12. The method according to claim 8, wherein said first etch step is directly followed by a first deposition of a tunneling dielectric (para 105) and then a second deposition comprising polysilicon (floating gate conductive layer, para 105-106, 86).

14. The method according to claim 8, wherein said second level comprises a plurality of sub-levels and wherein each of said sub-levels comprises a plurality of sub-level memory cells (Figs. 10A, 16A).

Choi teaches:
15. A method for producing a 3D memory device, the method comprising: 

providing a first level (Fig. 4A) comprising a single crystal layer 100 (it is a “semiconductor substrate”, but is clearly single crystalline, because selective epitaxial growth conducted thereon forms another single crystal structure, para 77) and control circuits (132, 145, 131, see claim interpretation section above), wherein said control circuits comprise a plurality of first transistors (they have source/drain impurity regions 140 (para 71), gate insulating layers 121 (para 70), and W-poly gates (para 70)), wherein said control circuits comprise memory peripheral circuits (they are peripheral, as discussed in the claim interpretation section, as they are connected to and select memory strings in the second and third levels, see Figs. 9A, 10A, etc.);

forming at least one second level (e.g. structures used to make the features 185, 175, 210, etc., in Fig. 8A or features 187, 175, 220, 210, etc., in Fig. 15A) above said first level; 

performing a first etch step (said step comprising all sub-steps to transform the structure in Fig. 12 into the structure of Fig. 13, thus comprising a first sub-step of “anisotropically etching the semiconductor layer 170”, para 101-102, and second substep of filling the holes with insulating material, and a third substep of CMP of the insulating material to form insulating patterns 187) comprising etching holes within said second level; 

performing additional processing steps to form a plurality of second transistors and a plurality of first memory cells within said second level (e.g. etching of the gates and insulators to form the memory cells, see Figs. 8A, 14A, 15A), 

wherein each of said first memory cells comprise at least one of said plurality of second transistors (Figs. 8A, 15A), 

wherein at least one of said plurality of first memory cells is at least partially atop a portion of said memory peripheral circuits (Fig. 8A, wherein leftmost 210 is directly above 145; see also Fig. 1). 

Choi does not teach wherein fabrication processing of said first transistors accounts for a temperature and time associated with said processing said second level and said second transistors by adjusting a process thermal budget of said first level accordingly.
Lee teaches or suggests as obvious to one of ordinary skill in the art that said wherein fabrication processing of said first transistors accounts for a temperature and time associated with said processing said second level and said second transistors by adjusting a process thermal budget of said first level accordingly (see discussion that follows).
In para 310, Lee teaches “An issue with using N+ out diffusion in a multilevel device is that the various levels will be exposed to different thermal processing. That is, the bottom layer will be exposed to each thermal processing step while the top layer is only exposed to the last thermal processing steps. Since it is undesirable to have the MOS memory transistors exhibiting substantially different performance characteristics depending upon level in the array and it is undesirable to allow lateral diffusion to swamp the MOS memory transistors, care needs to be given to the thermal budget and mechanisms for forming source/drain regions.” It is well known in the art that “thermal budget” equals the total amount of thermal energy imparted to a structure (i.e. temperature multiplied by time, summed up by mathematical integration if the temperature varies). Thus, from this teaching, it would have been obvious to one of ordinary skill in the art at the time of invention to add the invention of Lee to the invention of Choi, by adjusting an annealing of the first-level transistors (e.g. minimizing the time), which could be accomplished by the use of different dopants that do not diffuse as far (para 310), while performing the activation anneal “at a sufficiently high temperature and a sufficient length of time to activate the dopants… without causing the source and drain dopants to diffuse into the channel regions” (para 279). The motivation to do so is that it produces the predictable result of ensuring that the MOS devices in the first, second, and third levels of Choi would have similar or same characteristics, rather than different characteristics (Lee, para 310).

Choi and Lee together further teach and/or suggest as obvious to one of ordinary skill in the art:

17. The method according to claim 15, wherein said second level comprises at least two overlying layers comprising different materials (e.g. polysilicon in the gates 213 and 211, and insulating materials in the intergate insulating layer 212 or the tunneling dielectric 200).  

18. The method according to claim 15, further comprising: 
forming at least one third level (Figs. 10A, 16A) above said at least one second level; and 
performing a second etch step comprising etching holes within said third level (formed by repeating the prior processes, see para 95).  

19. The method according to claim 15, wherein said plurality of second transistors each comprise a channel (region of 175 between S/D regions), a source (220, Fig. 8A), and a drain (220, Fig. 8) having a same doping type (the NAND transistors are said to be N-type, para 116; it is well known that a transistor’s S/D regions are doped with a dopant type, and the channel that the gate creates is of the same conductivity types as the S/D regions, and this type is the overall “type” of the transistor), and 
wherein said first memory cells are a NAND nonvolatile type memory (para 116, 125, Figs. 18-19).  

20. The method according to claim 15, wherein said second level comprises a plurality of sub-levels and wherein each of said sub-levels comprise a plurality of sub-level memory cells (Figs. 10A, 16A).

Claim(s) 6 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0108627 A1 (“Choi”) in view of US 2002/0028541 A1 (“Lee”), as applied to claims 1 and 8 above, and further in view of US 2009/0152621 A1 (“Polishchuk”). These are evidenced by US 2002/0017659 A1 (“Hashimoto), US 2007/0267619 A1 (“Nirschi”), US 2008/0175053 A1 (“Lue”) and US 2010/0276744 A1 (“Lee”) with respect to the interpretation of “peripheral circuit” set forth in the claim interpretation section.

Choi and Lee teach claims 1 and 8, as discussed above, but do not teach wherein said first deposition and/or said second deposition comprises use of Atomic Layer Deposition ("ALD").  
	Polishchuk teaches or would suggest as obvious to one of ordinary skill in the art wherein said first deposition and/or said second deposition comprises use of Atomic Layer Deposition ("ALD") (para 34, wherein the tunnel dielectric may be made by ALD and may comprises many listed materials).  
It would have been obvious to one of ordinary skill in the art at the time of invention to add the invention of Polishchuk to the invention of Choi and Lee. The motivation to do so is that it produces the predictable results of forming the tunnel dielectric out of a material that is well known to be high-K, formed of many possible materials (para 34), all known to be effectively formed by ALD (para 34).

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0108627 A1 (“Choi”) in view of US 2002/0028541 A1 (“Lee”), as applied to claim 1 above, and further in view of US 2007/0029623 A1 (“Liu”). This is evidenced by US 2002/0017659 A1 (“Hashimoto), US 2007/0267619 A1 (“Nirschi”), US 2008/0175053 A1 (“Lue”) and US 2010/0276744 A1 (“Lee”) with respect to the interpretation of “peripheral circuit” set forth in the claim interpretation section.

Choi and Lee teach claims 1 and 8, as discussed above, but do not teach wherein said first etch step comprises use of a Reactive Ion Etching ("RIE") process.  
Liu teaches or would suggest as obvious to one of ordinary skill in the art wherein said first etch step comprises use of a Reactive Ion Etching ("RIE") process (para 91, wherein a crystal silicon layer is etched by RIE).  
It would have been obvious to one of ordinary skill in the art at the time of invention to add the invention of Liu to the invention of Choi and Lee. The motivation to do so is that it produces the predictable results of anisotropically etching (the goal of Choi, though no specific method was disclosed by Choi) (para 91) the silicon layer to form a vertical wall (para 91).


Terminal Disclaimer
The terminal disclaimer filed on 3/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,004,719 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Thus, the double patenting rejection from the 9/16/21 office action has not been maintained herein.

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are not persuasive.
Applicant argues that Choi and Lee do not teach or render obvious claim 1, with bolded emphasis, of “to form a plurality of second transistors… wherein said plurality of second transistors each comprise a channel, a source, and a drain having a same doping type… and wherein said method of processing at least said memory peripheral circuits accounts for a thermal budget associated with processing said first transistors by adjusting an annealing of said second transistors accordingly” (see 4/20/22 remarks, page 9). 
The first argument about this is: “Choi does not disclose or teach forming both memory cells and conventional transistors within the second level. For example, Fig. 8A… show memory cell stacks 210 on the second level.” This is not persuasive. Fig. 8A clearly shows second transistors 210/220 in the second (upper level); these transistors form memory cells. There is no claimed limitation for the second transistors and the first memory cells to be separate entities. Rather there is specifically a claimed limitation “wherein each of said plurality of first memory cells comprises at least one of said plurality of second transistors.”
The first argument about this is: “the Office Action apparently claims that the source and drain and channel have the same doping type... It is clear that memory transistors in Choi have dopant type, usually N+, and the channel which have the dopant P-. These are not junction-less transistors, which is what the claim phrase “said plurality of second transistors each comprise a channel, a source, and a drain having a same doping type [sic].” The Office notes that there is no claim to a “junction-less transistor.” The claimed limitation “said plurality of second transistors each comprise a channel, a source, and a drain having a same doping type” has been treated under broadest reasonable interpretation (BRI), because it is not grammatically correct and is not clear. A “plurality” means a group of things. When referring to the plurality, one refers to the group. The limitation requires that the group of second transistors “each” (there is only one plurality, so the “each” refers to the one group) comprise a channel, a source, and a drain”. They clearly do. The limitation “having a same doping type” may refer to the dopant type of the source and drain; or to the channel of one transistor and the channel of another transistor. As noted in the rejection, it is well known that a transistor’s S/D regions are doped with a dopant type, and the (inversion) channel that the gate creates is of the same conductivity types as the S/D regions, and this type is the overall “type” of the transistor. Each transistor has this same type. Applicant attempts to impart too many unclaimed limitations into the claim (e.g. being “junction-less”; requiring each source region, each drain region, each channel region between the source and drain regions, in every one of the second transistors, to all be doped with a single dopant type). Applicant is encouraged to amend the claims clearly in this direction in the future, should prosecution reopen, as Choi does not teach junction-less transistors.
Applicant argues (page 10) that “claim 1 of the instant [sic] describes the adjustment of the ‘root-Dt’ as for the second transistors.” There is no claimed limitation in claim 1, or any claim, related to “root-Dt”.
As to the “annealing of said second transistors”, applicant argues “the Office Action argues that this adjustment taught by Lee is for the first transistors.” See above, where the limitation in claim 1 is also argued to be obvious over Lee for the first transistors.
Applicant makes two more arguments at the bottom of page 10 that merely allege that Lee does not teach the claimed limitation about the adjustment of the annealing of the first transistors, without any specific argument. The Office points to the specific arguments discussed in the rejections to claims 8 and 15 to how Lee does suggest this limitation as being obvious to one of ordinary skill in the art. 
Applicant argues that the application is in condition for allowance (page 10). For the reasons set forth above, it is not. Furthermore, Applicant has not yet canceled claims 2, 9, and 16. These claims will not be rejoined in the possible future event that claims 1, 8, and/or 15 are amended to be put in condition for allowance. Claims 2, 9, and 16 each recite a limitation that is not in the portion of the written description that describes the elected embodiment. There would be a lack of evidence that applicant was in possession of the claimed invention of claims 1+2, 8+9, and/or 15+16, at the time of invention (earliest support being the filing date 11/18/10 of 12/949617). These claims would thus require 112 1st paragraph rejections. Applicant is being informed of this now, so that these claims may be canceled, in order to provide compact prosecution.

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819